Case 1:19-cr-00173-LMB Document 19 Filed 04/12/19 Page 1 of 1 PagelD# 59

I

 

 

THE DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Criminal Division

UNITED STATES )
)
)
v, ) Case No.: 1:19 MJ 135
)
DREW IMPARATO )
ORDER

UPON CONSIDERATION of Petitioner’s Motion to Revoke Magistrate’s Order,
eL .
itisthis [2 day of_Prauk 2019,
ORDERED, that Defendant’s Motion to Revoke Magistrate’s Order of Detention

and Request for a Hearing is GRANTED; and it is further,

ORDERED, that the hearing shal! be scheduled for Wadesvedy he rad i] at 204 :

Ist
Leonie M. Brinkema
United States District J udge
Copies to:

Bruce A. Johnson, Jr., Esquire
4301 Northview Drive
Bowie, Maryland 20716

Office of the United States Attorney
2100 Jamieson Ave.
Alexandria, VA 22314

3

 
